         Case 1:19-cv-01064-EDK Document 22 Filed 07/30/19 Page 1 of 2



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

                                               )
 HARMONIA HOLDINGS GROUP,                      )
 LLC,                                          )
                                               )
        Plaintiff,                             )
                                               )   No. 19-1064
                v.                             )   Judge Kaplan
                                               )
 THE UNITED STATES,                            )
                                               )
        Defendant.                             )
                                               )

                              DEFENDANT’S STATUS REPORT

       Pursuant to representations made by the Government during the teleconference held on

July 25, 2019, defendant, the United States, respectfully submits this status report.

       The 90-day bridge contract between MIL Corporation and the Government is in place as

of July 29, 2019, and performance on contract number 1331L5-19-F-1350-0279, issued through

solicitation 1331L5-19-S-1350-0001, the contract at issue in this protest, is voluntarily

suspended for 90 days, to and including October 27, 2019. At the conclusion of this period, in

the event the above-captioned case is not yet decided, the Government will notify opposing

counsel and the Court that the Government is lifting its voluntary stay of performance so as to

ensure that efforts on this project continue unabated.


                                                            Respectfully submitted,

                                                            JOSEPH H. HUNT
                                                            Assistant Attorney General

                                                            ROBERT E. KIRSCHMAN, JR.
                                                            Director
        Case 1:19-cv-01064-EDK Document 22 Filed 07/30/19 Page 2 of 2



                                             s/ Deborah A. Bynum
                                             DEBORAH A. BYNUM
                                             Assistant Director

                                             s/ Andrew Hunter
                                             ANDREW HUNTER
                                             Trial Attorney
                                             U.S. Department of Justice
                                             Civil Division
                                             Commercial Litigation Branch
                                             P.O. Box 480
                                             Ben Franklin Station
                                             Washington, D.C. 20044
                                             Telephone: (202) 305-4726
                                             Facsimile: (202) 514-8624
                                             Email: andrew.hunter@usdoj.gov
Dated: July 30, 2019                         Attorneys for the United States




                                      2
